DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 25 September 2019 has been entered. 

Examiner’s Note
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 26 June 2019 and not repeated herein are overcome and hereby withdrawn.

Claim Interpretation
Claims 1 and 21 recite the term “about” and are interpreted in light of paragraph [0032] of Applicant’s specification as filed. The values preceded by “about” are considered to include numerical rounding (e.g., “about 15 mm” includes a range of from 14.5 mm to 15.4 mm).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14, 20 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the film comprising a mixture of a water soluble polyvinyl alcohol (PVOH) resin and a plasticizer, wherein the water soluble polyvinyl alcohol resin comprises a polyvinyl acetate co-maleate copolymer provided in an amount of about 55% to about 95% by weight, based on the total weight of the film” for which there is insufficient written description support for in the specification as filed. The Examiner notes that while Applicant points to paragraphs [0054, 00132, and 00134] of Applicant’s specification as filed for the newly added subject matter, and while there is support for the film comprising about 55 to 95 wt.% of a PVOH resin or blend, there is not enough support that recites the film comprising 55 to 95 wt.% of a polyvinyl acetate co-maleate copolymer as recited in claim 1. Additionally, while Table 2 of the specification discloses PVOH blends there are only ranges of 50 to 80 wt.% based on the PVOH blend, i.e., 
Claims 2-14, 20 and 21 depend from claim 1, and therefore necessarily include the new subject matter.  Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-12 recite “the original film thickness” and is indefinite. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as “a thickness of the water soluble film before undergoing thermoforming.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-9, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Denome (US 2011/0186467; “Denome”) in view of Labeque et al. (US 2016/0102278; “Labeque”) (newly cited).
Regarding claims 1 and 21, Denome teaches a water soluble film comprising at least two polyvinyl alcohol (PVOH) polymers and a plasticizer, wherein the water soluble film is processed by thermoforming that includes heating and shaping it in a mold ([0035, 0042 0050, 0055, 0138-0139]), which reads on the limitations of a water soluble film suitable for thermoforming deep-drawn profiles, wherein the film comprises a mixture of a water soluble polyvinyl alcohol resin and a plasticizer recited in claim 1. The PVOH resin has a viscosity of at least 14 cP and at most 20 cP ([0040]), which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the water soluble polyvinyl alcohol resin has a viscosity in a range of about 14 cP to about 20 cP recited in claim 1. The water soluble film can be used for pouches to contain detergent ([0002, 0062]). Denome also teaches that additional polymer can be present in the film including copolymers of maleic/acrylic acids ([0056]). 

Denome is silent regarding the PVOH resin being a polyvinyl acetate co-maleate copolymer, wherein the polyvinyl acetate co-maleate copolymer is provided in an amount of about 55 to 95 wt.% based on the total weight of the film. 
Labeque discloses a water soluble film comprising a polyvinyl alcohol (PVOH) blend used for making articles, such as packets and pouches ([0001, 0042]). The PVOH copolymer resins comprise vinyl alcohol monomers and vinyl acetate monomers ([0009, 0022, 0025-0026, 0044]). The PVOH blend comprises a first PVOH copolymer in an amount of about 10 to 75 wt.% of the total PVOH polymers in the film, wherein the first PVOH copolymer contains a first 
Denome and Labeque are both directed towards water soluble films comprising PVOH resins utilized for packaging containing detergent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first PVOH copolymer in the amounts of 10 to 75 wt.% of the PVOH blend, wherein the first PVOH comprises an anionic monomer unit such as a monoalkyl maleate as taught by Labeque motivated by the expectation of forming a water soluble film that exhibits a beneficial combination of two or more of aqueous dissolution, tensile strength, and tensile modulus properties ([0001, 0005, 0236]).
Therefore, the water soluble film of Denome in view of Labeque would have comprised a maleate anionic modified PVOH resin, which overlaps, and therefore renders obvious, the limitation of the water soluble polyvinyl alcohol resin comprises a polyvinyl acetate co-maleate copolymer provided in an amount of about 55 to 95 wt. % of the total weight of the film recited in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Denome in view of Labeque is silent regarding the film has a storage modulus ratio (SMR) of at least 4.5, and the PVOH resin has a storage modulus at 90℃ of about 1.5 x 108
However, the water soluble film of Denome in view of Labeque can be identical or substantially identical to the water soluble film claimed and disclosed by Applicant in terms of the PVOH blend comprises a viscosity of about 14 to 20 cP, the PVOH copolymer, the amount of PVOH copolymer, and the plasticizer (e.g., sorbitol, propylene glycol, and 2-methyl-1,3-propanediol). 	
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the water soluble film and the PVOH blend comprises embodiments that read on the limitation of the film has a storage modulus ratio (SMR) of at least 4.5, and the PVOH resin has a storage modulus at 90℃ of about 1.5 x 108 Pa or less recited in claims 1 and 21. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Furthermore, Labeque discloses that it is well known and well within the abilities of those skilled in the art to measure, adjust, and optimize modulus properties of water soluble films by selection and proportioning of the PVOH resins in a blend ([0005, 0024], see MPEP 2143, MPEP 2144.05 II). 

Regarding claims 2 and 3, Denome further teaches that the water soluble film can comprises a mixture of PVOH polymers, wherein one of the polymers is a polyvinyl alcohol ([0042]), which reads on the limitations of the water soluble polyvinyl alcohol resin comprises a blend of the polyvinyl acetate co-maleate copolymer and a polyvinyl alcohol homopolymer recited in claims 2 and 3.

Regarding claims 4 and 5, Labeque further discloses that first PVOH copolymer can comprise anionic monomer units in a range of about 1 mol. % to 10 mol. % ([0027]), which overlaps, and therefore renders obvious the limitations of the polyvinyl acetate co-maleate copolymer includes at least 2 mol. % maleate modification, and the PVOH resin comprises at least 9 mol. % total non-hydroxyl pendant groups recited in claims 4 and 5. As set forth in MPEP 2144.05 I, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claims 6 and 7, Denome further teaches that the plasticizer is sorbitol ([0058]), which reads on the limitation of the plasticizer recited in claims 6 and 7.

Regarding claim 8, Denome further teaches that the water soluble film can contain other auxiliary agents such as fillers and anti-blocking agents ([0057]), which reads on the limitations of a filler, and an anti-blocking agent recited in claim 8.

Regarding claims 9 and 13, Denome teaches a pouch formed from the water soluble film, wherein the thermoforming process can be vacuum forming, and the draw ratio is between 1.05 and 2.7 ([0062, 0064, 0139]), which overlaps, and therefore renders obvious, the limitations of a thermoformed article comprising the water soluble film of claim 1 is vacuum-formed, wherein the article has a draw ratio of at least 2.5 recited in claims 9 and 13. As set forth in MPEP 2144.05 I, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claim 14, Denome teaches that a pouch is formed from the water soluble film, wherein the pouch can have any shape processed by thermoforming ([0062, 0064, 0068-0070]), which reads on the limitation of a thermoformed pouch comprises the film of claim 1 recited in claim 14. 

Regarding claim 20, Denome teaches a thermoformed pouch is a multi-compartment pouch comprising at least three walls, an outer upper wall, an outer lower wall, and a partitioning wall, wherein the outer upper and lower walls are generally opposing and form the exterior of the pouch (i.e., the walls of the pouch form cavities comprising walls, corners, and a bottom) ([0067]), which reads on the limitations of the article comprises at least two thermoformed cavities, wherein each cavity comprises walls, corners, and a bottom recited in claim 20.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Denome in view of Labeque as applied to claims 1 and 9 above, and further in view of Lee et al. (US 2013/0244920; “Lee”) and Rowe, Jr (US 2,910,728; “Rowe”).
Regarding claims 10-12, as described above, Denome in view of Labeque teaches a pouch that reads on the limitations of claims 1 and 9. Denome further teaches that the pouch is made to have any shape, length, width, and depth, depending on the required dimensions of the pouch, for example a volume of about 5 mL to 300 mL ([0068-0069]).  
Denome is silent regarding the pouch having a draw ratio of at least 3.5, and the thermoformed film thickness near the bottom of the side walls, at the bottom wall, and at the 
Lee discloses a thermoformed pouch formed from a water soluble film, wherein the water soluble film has a thickness range from 0.1 microns to 1000 microns ([0001, 0010, 0085]). The pouch is made using a vacuum to draw the film into a suitable mold, wherein the pouch volume is about 5 mL to about 300 mL and the mold sizes are adjusted accordingly ([0093-0094]). The water soluble film comprises PVOH resins ([0020]). The water soluble film can be thermoformed with a draw ratio of at least about 1.5 ([0102]).
Denome and Lee are both directed towards pouches comprising water soluble PVOH films, wherein the water soluble films is formed into a pouch by a thermoformed vacuum process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drawn the water soluble film of Denome in view of Labeque to have a draw ratio of at least about 1.5 as taught by Lee motivated by the expectation of forming a pouch to have the appropriate volume, for example a volume of about 5 mL to 300 mL ([0093-0094, 0102]). As such, the pouch of Denome in view of Labeque and Lee has a draw ratio of at least 1.5, which encompasses the pouch having a draw ratio of at least 3.5 recited in claims 10-12. As set forth in MPEP 2144.05 I, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.
Rowe discloses a hollow article made of thermoplastic resin sheets formed by an apparatus for vacuum thermoforming of generally concave, hollow articles (col. 1, lines 15-17). The shaped article formed have walls and bottoms which are more uniform in thickness and therefore, the articles utilize material most efficiently to provide improved stiffness and rigidity 
Given that the apparatus and thermoforming process disclosed by Rowe describe a vacuum thermoforming process for thermoplastic sheets, and given that the thickness of the center of the bottom, corner, and lower sidewall are 36.5%, 31.7%, and 44.4% (i.e., 23/63 x 100 = 36.5%) respectively, it is clear that one of ordinary skill in the art would reasonably expect that using a vacuum thermoforming process to fabricate a container would provide a container having a thickness at the bottom, corner, or lower sidewalls of at least 36.5% of the original film thickness.  
Denome in view of Labeque, Lee, and Rowe are both directed towards containers formed by a thermoforming vacuum processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a water soluble container by utilizing the method of vacuum thermoforming as taught by Rowe motivated by the expectation of forming a container that has a relatively uniform wall thickness over the sides and bottom (col. 8, lines 15-32). 
As such, the pouch of Denome in view of Labeque, Lee, and Rowe has a thickness at the bottom of the side wall, the bottom, and the corners of at least 36.5% of the original film thickness, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitations of the pouch having thicknesses at the bottom wall of the side walls, at the bottom wall, and at the 

Response to Arguments
Double Patenting
Applicant’s arguments, see page 4 of the remarks, filed 25 September 2019, with respect to the double patenting of claims 1 and 4-8 have been fully considered. In view of the amendments to the present claims and application 15/011,201, now Patent No. US 10,815,346, the double patenting rejection set forth in the Office Action mailed 26 June 2019 is withdrawn.

Claim Rejections under 35 U.S.C. 103 over Denome (US 2011/0186467) in view of Kitamura et al. (US 2009/0291282), and further in view of Lee et al. (US 2013/0244920) and Rowe, Jr (US 2,910,728).
Due to the claim amendments, Applicant’s arguments with respect to claims 1-14, 20, and 21 have been considered, but upon further search and consideration a new grounds of rejection is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782